Decree of the Surrogate’s Court of Queens county, in so far as appealed from, modified by limiting the surcharge to the sum of $1,800, the amount invested by the guardian in this proceeding, evidenced by a bond and secured by a mortgage, on the 10th day of January, 1912, with interest, as to which the securities were never delivered to the succeeding guardian, and as so modified unanimously affirmed, without costs. The balance of $1,395.61, remaining in the hands of the guardian uninvested, was properly accounted for and delivered to Laura Ratke, the duly appointed guardian of the infant who succeeded the guardian in this proceeding, by check drawn to the. order of the substituted guardian and duly *860countersigned by this appellant. Present — Lazansky, P. J., Young, Kapper, Hagarty and Scudder, JJ.